Citation Nr: 1760131	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  98-06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for memory loss, claimed as separate and distinct from the service-connected PTSD.

3. Entitlement to service connection for a skin condition, to include tinea pedis, tinea versicolor, and tinea cruris.

4. Entitlement to service connection for sinusitis.

5. Entitlement to service connection for bronchitis.

6. Entitlement to service connection for an acquired psychiatric order, claimed as separate from the service-connected PTSD.

7. Entitlement to service connection for cholecystectomy (claimed as gall bladder removal), claimed as secondary to service-connected irritable bowel syndrome (IBS).

8. Entitlement to service connection for peptic ulcer disease, claimed as secondary to service-connected IBS.

9. Entitlement to service connection for esophageal spasm, claimed as secondary to service-connected IBS.

10.  Entitlement to an effective date prior to January 16, 2009 for the award of service connection for erectile dysfunction, secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in the Arkansas Army National Guard from April 1990 to April 1999, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  He had a verified period of ACDUTRA from July 1990 to November 1990, and a verified period of active service from November 1990 to May 1991, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In March 2007, the Board denied the Veteran's claim to reopen the previously denied claims of service connection for bronchitis, sinusitis, and a skin condition.  In June 2007, the Veteran submitted a Motion for Reconsideration of the Board's decision.  The Board denied this Motion in December 2007.  The Veteran appealed the denied claims.

In March 2009, the United States Court of Appeals for Veterans Claims (Court) granted the parties' Joint Motion for Remand (JMR), vacating the Board's March 2007 decision and remanding the matter to the Board.  Specifically, the parties agreed that the Board's June 1999 decision denying entitlement to service connection for bronchitis, sinusitis, and skin disorders did not become final in light of the Veteran's February 2001 request that the claims be reconsidered pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  Pursuant to the JMR, the Board changed the docket number of this case from 03-26 286 to the docket number of the docket number listed on the June 1999 decision (98-06 289).

In July 2009, the RO, in pertinent part, denied entitlement to an increased rating for PTSD and service connection for a cholecystectomy, a lowered sex drive, memory loss, a mental disorder, an ulcer, and an esophageal spasm.

In September 2009, the Board remanded the claims of entitlement to service connection for bronchitis, sinusitis, and a skin condition for further development pursuant to the March 2009 JMR.

In October 2013, the Board remanded the claims of entitlement to service connection for bronchitis, sinusitis, and a skin condition for additional development.

In August 2016, the Board, in pertinent part, reopened and remanded the claim of entitlement to service connection for a cholecystectomy.  The Board also remanded the claims of entitlement to an increased rating for PTSD, and entitlement to service connection for memory loss, an acquired psychiatric disorder other than PTSD, a peptic ulcer, esophageal spasm, memory loss, bronchitis, sinusitis, and a skin condition.  There has been substantial compliance with the Board's remand directives as to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  

 The Board acknowledges that the Veteran has submitted a notice of disagreement with the July 2016 rating decision denying entitlement to service connection for hypertension, including as secondary to service-connected fibromyalgia.  A Statement of the Case was issued in September 2017.  However, no substantive appeal has been submitted as of the date of this decision.  As such, the Board does not have jurisdiction over this issue at this time.

In February 2009, the Veteran executed a new power of attorney appointing Sean A. Ravin, as his representative for all VA claims.  This new appointment effectively revoked the Veteran's prior appointment of Disabled American Veterans (DAV).  See 38 C.F.R. § 14.631 (f)(1).

The Board considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, however, the October 2016 VA examination report indicates that the Veteran is gainfully employed.  Although the Veteran reported having issues at work, related to his service-connected disabilities, these issues did not result in unemployment.  Importantly, the Veteran does not assert the inability to maintain his current job due to service connected disability and has not indicated that his current job amounts to protected employment.  The Board therefore finds that Rice is inapplicable, and a TDIU request has not been inferred.

The issue of entitlement to an earlier effective date for the award of service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD symptoms have manifested as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and have not manifested as total occupational and social impairment.

2. The Veteran does not have a currently diagnosed memory disorder that is distinct from the memory loss that is a symptom of his service-connected PTSD.

3. The Veteran's current skin disability, to include tinea pedis, tinea versicolor, and tinea cruris, initially manifested during active service and is etiologically related to such service.

4. The Veteran's currently diagnosed chronic bronchitis and rhinosinusitis both had their onset during active service and are etiologically related to active service. 

5. In June 2017, prior to promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he did not wish to continue his claims of service connection for a cholecystectomy, an acquired psychiatric disorder other than PTSD, a peptic ulcer, and an esophageal condition.  In addition, none of these issues were addressed in the June 2017 letter from the Veteran's attorney.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a 70 percent rating, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5103, 5103A107 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2. The criteria for service connection for memory loss, claimed as separate from the service-connected PTSD, are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2017).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a skin condition, to include tinea pedis, tinea versicolor, and tinea cruris, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for rhinosinusitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5. Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for bronchitis have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6. The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for an acquired psychiatric disorder, separate from the service-connected PTSD, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 20.202, 20.204 (2017).

7. The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for a cholecystectomy, claimed as secondary to service-connected IBS, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 20.202, 20.204 (2017).

8. The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for a peptic ulcer, claimed as secondary to service-connected IBS, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

9. The criteria for withdrawal of a substantive appeal by the Veteran seeking service connection for an esophageal spasm, claimed as secondary to service-connected IBS, have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 20.202, 20.204 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Duties

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)



Increased Rating Claim for PTSD - Analysis

The Veteran is currently in receipt of a 50 percent disability rating for PTSD under 38 C.F.R. § 4.130, DC 9411.  He contends that a higher rating is warranted.  

All psychiatric disabilities are evaluated under a General Rating Formula for mental disorders.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).   See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014.   Id.   VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.   See 80 Fed. Reg. 53, 14308 (March 19, 2015).   The RO certified the Veteran's appeal to the Board after August 4, 2014; therefore, the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The use of the GAF scale has been abandoned in the DSM 5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  However, this claim is governed by DSM-IV, and it was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id. 

Turning to the evidence, the Veteran stated in April 2009 that an increase in the severity of his constant night sweats, nightmares, and numerous restless nights had become a hindrance on the performance of his day to day activities.  He noted having progressively worse memory loss which made remembering names and places a challenge.  He noted that his memory problems were affecting his job performance.  He depended on sticky notes and bright yellow sheets of paper all around his home to remember tasks such as locking the door and putting on his shoes.  He had frequent panic attacks when dealing with stressful episodes at work, causing his heart to race uncontrollably.  He had severe night sweats. He reported spending 30 minutes each morning "methodically going from room to room picking up things, just to set them down somewhere else, playing games with [his] mind feeling as though [he] made some sort of attempt to clean house or prepare for work which in actuality all [he] did was pace around from room to room for 30 minutes practically doing nothing."  

The Veteran was afforded a VA PTSD examination in May 2009.  He reported having night sweats approximately two times a week that were significant enough that he often had to get up and change clothes.  He also reported having nightmares approximately two to three times per week.  He reported having significant anger issues and significant difficulty getting along with his supervisor at work.  He reported that his supervisor seemed to single him out and he had been written up for performance issues, which he related to having to take frequent restroom breaks because of his service-connected irritable bowel syndrome (IBS).  He indicated that he did not like to be in crowded places, and did not go out to restaurants or movies.  He reported having a significant startle response to loud sudden noises, and that he was frequently confronted with these types of situations in his current job at the Postal Service.  He was having difficulty dealing with increased work stress.  He had intrusive thoughts on a daily basis, and reported that the smell of diesel fuel and synthetic plastic were triggers for flash-backs.  He described his mood as "distant," and did not like to socialize with people.  He got along "okay" with co-workers, but did not form close bonds with them.  He had chronic sleep impairment.  He had been married for three years, but was now divorced.  He had a girlfriend of eight months.  He had worked for the Postal Service for 13 years.  He reported having anger issues at work.  He was able to complete activities of daily living with no assistance.  He had a prior history of significant alcohol abuse and possible dependence, but had been completely sober for four to five years.  He was slightly unkempt in appearance.  His mood was slightly depressed and anxious.  Affect was appropriate to content.  His thought processes and associations were logical in type.  He was fully oriented, with no evidence of delusions or hallucinations.  His insight and judgment seemed to be fair.  He denied homicidal or suicidal ideation.  A GAF score of 50 was assigned.  The VA examiner described the severity of his PTSD as "moderate," and opined that his current symptoms would not preclude employment.  However, his symptoms had some impact on his social functioning and behavior.  The Veteran reported a worsening in symptoms recently.  The VA examiner noted a prior dysthymic disorder diagnosis which was deemed to be a part of the PTSD sequelae at this point.
A May 2009 VA treatment record indicates that the Veteran sometimes had difficulty sleeping.  He denied suicidal and homicidal ideation.  He reported that his PTSD symptoms had improved.  He was well-groomed, dressed casually, and had normal speech and psychomotor function.  His mood was "pretty good," with an affect congruent to mood.  His thought processes were linear.  A GAF score of 61 was assigned.

In a November 2009 addendum, the May 2009 VA examiner stated that, following a review of the May 2009 VA examination report, he found that no complaints of memory problems were reported during the May 2009 VA examination.  

In December 2009, the Veteran reported having increasing memory issues and trouble with thinking and concentration.

A December 2009 VA treatment note indicates that the Veteran had a verbal altercation with his supervisor that morning regarding vacation.   He left work because he "knew something was going to happen if [he] did not leave."  He requested a physician's excuse to take the rest of the week off, citing the need to cool off and get into a more appropriate state of mind.  The treating physician stated that the Veteran was currently capable of controlling his actions, was not delirious, demented or otherwise obviously compromised.  He was very calm, without cute anxiety or agitation. The Veteran denied ever becoming physically violent at work, although he reported having a verbal altercation with another supervisor years ago.  His last verbal altercation was two years prior.  The physician wrote him a work excuse for that day, but declined to write a work excuse for the rest of the week.  The Veteran verbally lashed out at the physician in response.  While the Veteran was not having suicidal ideations, he was having low level suicidal thoughts.  A GAF score of 59 was assigned.

A July 2010 VA treatment note indicates that the Veteran reported that his night sweats had improved.  He reported avoidance and anxiety in big crowds.  He was sleeping well with medication.  His mood was stable and his concentration, interests, and energy were intact.  He had no suicidal or homicidal ideations.  His mood was "fine," with a euthymic and congruent affect.  His thought processes were linear.  A GAF score of 64 was assigned.

The Veteran was afforded a PTSD examination in April 2011.  The Veteran reported having problems with his girlfriend of three years due to his temper and irritability.  He stated that he got angry easily, and had not spoken to her in a week or two.  This was his third or fourth relationship since his divorce in which difficulties in communication and problems with anger had led to the end of the relationship.  He recently quit attending church regularly because the crowds made him anxious and uncomfortable, which was another source of contention with his girlfriend.  He had nightmares and difficulty sleeping.  He said his temper had also affected his relationship with his daughter and his job performance.  He did not get along with his supervisor.  He had not worked for the last three weeks.  He was taking annual and sick leave to avoid going to work because he was afraid his temper would cause serious problems at work.  He stated that sometimes he felt like he wanted to get into a physical altercation with his supervisor, and was not going to work to avoid such an altercation.  He spent most of his time at home and was more and more isolated.  He did not spend time with family, not even for holidays.  The only family member he talked with on a regular basis was his brother who spent time in Iraq and had some PTSD symptoms as well.  He reported having difficulty concentrating and periods of anxiety.  He described having to pull over when driving sometimes because he forgets where he is going or how to get to a certain location.  His mood had been really low lately and he felt down much of the time.  He denied serious thoughts of suicide, but said sometimes he felt very worthless and wondered if everyone would be better off without him.  However, he did not admit to any serious thoughts or any plans of suicide at this point.  He was neatly dressed and groomed.  He was cooperative and pleasant.  He displayed basically positive emotion, but appeared slightly tense.  His speech was logical and coherent, within normal limits with respect to rate and rhythm.  His affect was appropriate to mood.  His memory appeared intact and he reported no hallucinations.  No delusions were noted.  A GAF score of 51 was assigned.  The VA examiner opined that his PTSD symptoms were not serious enough to preclude employment, but they made it very difficult.  However, she also opined that his PTSD in addition to other physical health problems could make employment very difficult, if not impossible.

The Veteran was afforded an additional VA PTSD examination in October 2016.  The VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment due to mild or transient symptoms with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had been married for two years to his second wife and reported having good relationships with his wife and adult daughter.  He worked full-time and had worked for the same employer for 18 years.  He reported that he often did not go to work because of headaches.  He was not currently receiving mental health treatment.  He denied substance abuse.  He had sleep impairment due to nightmares, but slept five hours a night on average.  He denied experiencing daytime sleepiness or taking naps.  He had markedly diminished interest or participation in significant activities, as well as feelings of detachment or estrangement from others.  He was hypervigilant.  

In June 2017, the Veteran stated that his social life had "gone down the tubes along with not being able to fulfill a regular occupational schedule due to the fact that constant night sweats and combat flashbacks make it [a] constant necessity to over do [his] prescribed medical dosage in order" to sleep, causing him to miss many days of work.  He noted that the October 2016 VA examination lasted no more than 20 minutes and stated that he was not "afforded the opportunity to explain how the life has become a disaster after deployment to the Persian Gulf."  He stated that prior to his service in the Persian Gulf he was a very outgoing person, while he was now confined to his home for days at a time without having the strength or courage to leave.  

After a review of all evidence of record, both lay and medical, the Board finds that, with resolution of any reasonable doubt in the Veteran's favor, his PTSD symptoms have most nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the entire period on appeal.  The evidence shows that the Veteran's psychiatric symptoms included suicidal thoughts, impaired impulse control, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, panic attacks, impaired memory, disturbances of motivation and mood, depressed mood, and chronic sleep impairment.  Despite the fact that he has worked for the same employer for many years, the Veteran has reportedly had persistent difficulties at work, including verbal altercations with supervisors, due to his PTSD symptoms.  The Veteran has intermittently reported having memory and concentration issues.  He has also had chronic sleep impairment, anger issues, problems establishing and maintaining relationships, a significant startle response, flash-backs, and depressed mood.  The Veteran stopped attending church due to his anxiety caused by crowds and stated that he rarely leaves home.  The Board finds that this evidence is consistent with the criteria for a 70 percent rating.  Therefore, a disability rating of 70 percent is warranted for PTSD for the entire period on appeal.  

However, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  The weight of the evidence does not show that the Veteran experienced total occupational and social impairment during this period, nor has such been approximated.  The evidence does not show, and the Veteran has not reported, symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living, or memory loss of names of close relatives, own occupation, or own name.  Despite having problems at work, he has worked for the same employer for more than 18 years.  While the Veteran has reported having memory loss, he has not claimed that the memory loss is of such severity that he cannot remember the names of close relatives, his own occupation, or own name.  For these reasons, the Board finds that a weight of the evidence is against a rating in excess of 70 percent for PTSD for the entire period on appeal.

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
For these reasons, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under DC 9411 for a rating of 70 percent for the entire period on appeal, but no higher.  38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

Service Connection - Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "veteran" is defined in 38 U.S.C. § 101(2) (2012) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  Active military, naval, or air service includes any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C. §§ 101(22), 316, 502, 503, 504, 505; 38 C.F.R. § 3.6(c)(3). 

Certain evidentiary presumptions such as the presumption of soundness or the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. § 3.304 (b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where she or he served only on ACDUTRA and had not established any service-connected disabilities from that period). 

In this case, the Veteran's claimed disabilities are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker, 708 F.3d at 1334.  However, in making its ultimate determination, the Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).


Service Connection Claim for Memory Loss - Analysis

The Veteran is seeking service connection for memory loss as a condition separate and distinct from his already service-connected PTSD.




As reflected above, the Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411, which contemplates memory loss and impairment.

The Veteran was afforded a VA examination in March 2017.  The VA examiner opined that there was no sufficient evidence in the record to meet diagnostic criteria for a separate memory disorder or a depressive disorder.   She further opined that the reported symptoms of memory impairment are deemed a part of the PTSD symptom sequalae. 

Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.

Thus, the Board finds that service connection for memory loss is not warranted, as such an award would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  As the Veteran's symptoms of memory loss have been attributed to his service-connected PTSD and are contemplated by the assigned schedular rating for PTSD, no further discussion of service connection for memory loss is warranted.  

Service Connection Claim for a Skin Condition - Analysis

The Veteran is also seeking service connection for a skin condition, to include tinea pedis, tinea versicolor, and tinea cruris.  He contends that he developed these skin conditions while on active duty in Southwest Asia.  

As an initial matter, the Board finds that the Veteran has current diagnoses of tinea pedis, tinea versicolor, and tinea cruris.  See October 2016 VA examination report.

Next, the Board finds that the Veteran's reports that his skin conditions began during active service are both competent and credible.  The credibility of the Veteran's reports regarding the initial manifestation of the skin conditions during service is bolstered by the fact that his reports have been consistent for more than 25 years, as detailed below.  The Veteran is competent to report the initial manifestation of a skin disorder such as a rash, as a rash lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999). 

Turning to the evidence, an August 1990 service treatment record indicated that the Veteran was treated for a rash on his neck for three days.  This was diagnosed as a "heat rash."

In an April 1991 Southwest Asia Demobilization/Redeployment Medical Evaluation, the Veteran reported that he did not have any rash, skin infection, or sores.  He had a normal separation examination upon release from active duty in April 1991, indicating that he had "no change of health during current deployment" and was in "excellent health."

In November 1991, the Veteran was treated for mild epidermophytosis with some scaling between his toes.  He stated that the foot problems started while he was stationed in Saudi Arabia and were getting worse.  

The Veteran was treated in April 1992 for a rash on his left index finger.  The treating physician noted "Hands in [water] associated with work."  He was diagnosed with eczema.  A May 1992 treatment note indicated that the rash had started to spread.

The Veteran was treated in March 1993 for a rash on his chest and back, diagnosed as a tinea infection.

A June 1993 VA treatment note indicates that the Veteran had a rash across the back, diagnosed as tinea versicolor of the upper back.  

A March 1994 VA treatment note indicates that the Veteran had a rash on his foot for two weeks.  He was diagnosed with tinea pedis and tinea versicolor.

The Veteran was afforded a VA examination in April 1994.  The VA examiner indicated that since the Veteran served in Saudi Arabia he had itching, blistering, and painful areas between the toes and over the plantar surface medially of both feet.  These frequently had blisters and the skin became cracked and painful.  The Veteran reported that there was a small amount of walking involved in his job because of his foot pain and itching.  On examination, he had macerated tissue with cracking between the toes of both feet.  There was some dry, scaly skin with no active vesicles on the plantar surface of the instep medially.  The VA examiner diagnosed the Veteran with bilateral tinea pedis.

An October 1994 Persian Gulf Clinic record indicated that the Veteran had "some problems with his skin," including tinea pedis and tinea versicolor.  The Veteran reported that he had foot trouble, with a rash on his feet "since [Persian Gulf] started."  There was also a rash on his back.  These were diagnosed as tinea pedis and tinea versicolor on his back.  He was further diagnosed with tinea curis. 

In July 1995, the Veteran was treated for a rash on his feet, hands, and back.  He was diagnosed with dermatitis.  

In November 1995, the Veteran was treated for a fungal infection of both feet between the toes and on ankle.  

The Veteran was afforded a RO hearing in March 1996.  He testified that he first sought medical treatment for the rashes in 1991, as soon as he got off active duty from Desert Storm.  He reported that the condition would go away, but would come back a month later.  The Veteran noted that he would seek treatment for rashes during service.  He was in a hospital unit, so he would go to the hospital and seek treatment.

In a March 1996 Report of Medical History for periodic purposes, the Veteran reported having recurrent rashes that appeared at least once a month.  He stated that he had rashes on his feet since Desert Storm.  

A June 1996 service treatment record indicated that the Veteran complained of mild itching of the bilateral wrists.  He had spilled jet fuel on his hands and forearms and in his boots that morning.  He was diagnosed with a chemical irritation.  He indicated that he was on INACDUTRA at the time of the accident.

A February 1997 emergency care and treatment record indicated that the Veteran complained of having a rash on his back, legs, and feet since 1991.  He was diagnosed with dermatitis.

The Veteran was afforded a VA examination in April 1997.  The VA examiner diagnosed the Veteran with chronic inflammatory tinea pedis and chronic tinea versicolor, primary.  He noted that the Veteran reported developing a dermatitis involving his back, feet, hands, and legs since his Persian Gulf experience back in 1991.  No nexus opinion was given.

A March 2001 VA treatment note indicates that the Veteran had a rash on his forehead for over a year, as well as tinea and dry feet.  

An August 2002 treatment record indicates that the Veteran was diagnosed with tinea cruris.

In January 2003, the Veteran stated that his "tinea and pedis and tinea versicolor occurred during service due to unsanitized conditions via shower and laundry facilities which allowed bacteria and fungi to set up and spread amongst [his] body."  

A May 2006 VA treatment note indicates that the Veteran continued to have problems including fungus of feet, drying cracking skin on feet, and blisters with itching of hands.  He had skin with lesions of tinea versicolor on his back, and hands with typical lesions of dishydrosis.  He was also diagnosed with tinea pedis.

A March 2007 private treatment record indicates that the Veteran had a rash on the right leg just above the right knee.  The rash was diagnosed as folliculitis.

A June 2008 VA treatment note indicates that the Veteran had problems with dermatitis of the hands and feet.  He was diagnosed with dishydrosis and tenia pedis.

The Veteran was afforded a VA skin examination in April 2011.  The VA examiner provided a detailed and accurate summary of the Veteran history of skin conditions during and since service.  She noted that he was not treated for tinea pedis, tinea versicolor, and tinea cruris during active service, but was treated for a "heat rash" on his neck in August 1990, prior to his entry to active duty.  She opined that these skin conditions were not related to the period of time he spent on active duty as he was not treated for any of them and did not have any symptoms suggesting those conditions.  The Board finds this opinion to be inadequate, as the examiner did not comment on the Veteran's competent report of having a skin condition during service and instead impermissably relied solely on the absence of evidence in the Veteran's service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran was afforded an additional VA skin examination in October 2016.  Diagnoses of atopic dermatitis and tinea versicolor, pedis, and cruris were noted.  He had tinea versicolor on his back, bilateral tinea pedis on the plantar and lateral feet with mild scaling, and tinea cruris in the bilateral groin folds.  The "eczema" or atopic dermatitis was on his arm, hand, and chest.  The VA examiner stated that he did not appreciate a chronic skin condition from November 1990 to May 1991.  The VA examiner noted that the Veteran reported that he was diagnosed with his tinea infections in 1993 and the atopic dermatitis was diagnosed over 10 years later.  The VA examiner opined that without further medical documentation, it is less likely as not that the Veteran's skin conditions are related to his service.   The Board finds this opinion to be inadequate, as the VA examiner did not provide an adequate rationale to support the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).

Thereafter, a VA medical opinion was obtained in March 2017.  The VA physician stated that tinea versicolor is a yeast that grows on the skin and can be diagnosed.  He stated that the skin condition is diagnosed, there is an etiology, and it is not a chronic multi-symptom illness.  


After a review of all evidence of record, both lay and medical, the Board finds that the only competent and adequate nexus opinion of record is the Veteran's lay report that his current skin conditions initially manifested during service and have been continuous since service.  As noted, the Board notes that the Veteran is competent to report the initial manifestation and continuous symptoms of rashes.  See Layno, 6. Vet. App. at 469; McCartt, 12 Vet. App. at 167-68.  In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's skin conditions are not chronic diseases listed under 38 C.F.R. § 3.309(a), the Board has nonetheless found that the competent and credible evidence supports a finding that the Veteran's current skin conditions began during service and have continued since service separation, thus tending to show direct service incurrence. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
Therefore, the Board is granting the service connection claim for skin conditions, to include tinea pedis, tinea cruris, and tinea versicolor, based on evidence, including that pertinent to service, which establishes that the skin conditions were incurred during active service.  The finding that the Veteran had symptoms of skin conditions since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).

The Veteran's current skin conditions meet all three elements for service connection, as there was an in-service incurrence, there are current diagnoses of tinea pedis, tinea versicolor, and tinea cruris, and there is a nexus between the current diagnosis and in-service symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for skin conditions, to include tinea pedis, tinea cruris, and tinea versicolor, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102




Service Connection Claim for Sinusitis- Analysis

The Veteran also seeks service connection for sinusitis.  He contends that he initially manifested sinusitis symptoms while on active duty in Southwest Asia.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of sinusitis.  See February 1998 VA examination report.

Next, the Board finds that the Veteran's reports that his sinusitis symptoms began during active service are both competent and credible.  The Veteran is competent to report the initial manifestation of sinusitis symptoms during service, as symptoms such as runny nose, temporal headaches, loss of smell, and pain in the paranasal sinus area are capable of lay observation.  See Layno, 6 Vet. App. at 469.  The credibility of the Veteran's reports regarding the initial manifestation of the sinusitis symptoms during service is bolstered by the fact that his reports have been consistent for more than 20 years, as detailed below.  

In the October 1994 Persian Gulf Registry examination, the Veteran reported having sinus problems on arrival in Saudi Arabia, which subsequently cleared.  

The Veteran was afforded a VA examination in September 1997.  He reported having had trouble with his sinuses since 1991.  He complained of current clear to white rhinorrhea that was year round.  It did not appear to be seasonal, though it could sometimes be worse in the spring.  No epistaxis or facial pain was noted.  He was diagnosed with allergic rhinitis, and the VA examiner opined that the rhinitis was not service connected.  The Board finds this opinion to be inadequate, as the VA examiner did not provide an adequate rationale to support the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that a medical opinion that contains only data and conclusions is accorded no weight).

The Veteran was afforded a VA examination in February 1998.  He reported having a lot of trouble with sinus problems for about six years.  The VA examiner diagnosed the Veteran with recurrent sinusitis.  X-rays were ordered, and the radiographic report indicated that the visualized portions of the paranasal sinuses appeared unremarkable.

An October 2000 VA treatment record indicated that the Veteran had chronic rhino-sinus problems with recurrent infections.  He was diagnosed with recurrent sinusitis.

A March 2001 VA treatment note indicated that the Veteran was treated for sinus congestion.  He was diagnosed with "rhinosinusitis, probably allergic."

A July 2002 allergy consultation report indicated that the Veteran had eight or nine sinus infections in the last year.  He was diagnosed with allergic rhinitis, cough, and allergic conjunctivitis. The physician stated that the Veteran had a history of frequent sneezing episodes, rhinorrhea, congestion, and intermittent problems with nasal itchiness and drainage.  His symptoms were noted throughout the year, but more prominent during the spring and fall.  Being outdoors increased his symptoms.  Pulmonary function testing was described as "normal."  Several allergy tests were positive.  The physician diagnosed the Veteran with allergic rhinitis, cough, and allergic conjunctivitis.  

In January 2003, the Veteran stated that he had "constant drainage, irregular breathing within [his] nasal cavity along with coughing up of mucus which [was] becoming very constant over time."  He stated that these symptoms became a problem after his unit was engulfed in "black smoke" for two days during a sudden shift in wind from Kuwait.  

A May 2006 VA treatment record indicated that the Veteran had been diagnosed with allergic rhinitis.  An April 2007 VA treatment note indicated that the Veteran had problems with nasal allergies.  A March 2008 private treatment note indicated that the Veteran was being treated for allergies.

A March 2009 private medical treatment note indicated that the Veteran had a cold with allergies.  The sinus x-rays were described as "normal."

A June 2009 VA treatment note indicated that the Veteran had problems with nasal allergies.

A January 2009 VA treatment note indicated that the Veteran had sinusitis.  His past medical history indicated that he had been diagnosed with unspecified sinusitis (chronic) in October 2009.  

A March 2011 sinus x-ray report indicated that the Veteran had normal paranasal sinuses.

The Veteran was afforded a VA respiratory examination in April 2011.  The VA examiner noted that the Veteran had allergic rhinitis that was much worse in the fall and spring.  He also reported having bouts of sinusitis once or twice a month, manifested by runny nose, headache, crusty nose, shortness of breath, and at times a nose bleed.  The VA examiner gave a detailed and accurate summary of the Veteran history of sinusitis and other respiratory conditions during and since service.  She noted that he was not treated for sinusitis, rhinitis, or bronchitis during active service.  She opined that these conditions were not related to the period of time he spent on active duty as he was not treated for any of them and did not have any symptoms suggesting those conditions.  The Board finds this opinion to be inadequate, as the examiner did not comment on the Veteran's report of having sinusitis symptoms during service and instead relied solely on the absence of evidence in the Veteran's service medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In April 2011, the Veteran submitted a copy of a December 2000 letter he received from the Special Assistant for Gulf War Illnesses, Medical Readiness, and Military Deployments in the Office of the Under Secretary of Defense for Personnel and Readiness.  This letter notified the Veteran that he may have been exposed to very low levels of chemical agent for a brief period of time (less than three days) after the demolition of Iraqi weapons.  The letter indicated that, based on current medical evidence and ongoing research, there was no indication that any long-term health effects would be expected from a brief, low-level exposure to chemical agents that the Veteran may have been exposed to while deployed.  An attached fact sheet indicated that some of the weapons that were destroyed may have contained the chemical warfare agents, sarin and cyclosarin.  

The Veteran was afforded a VA examination in July 2015.  The Veteran was diagnosed with sinusitis.  He claimed that he experienced in 1990 to 1991 runny nose, bitemporal headaches, loss of smell, and pain in paranasal sinus area.  This started in Saudi Arabia and the Veteran reported that the doctor said he had sinus irritation.  The symptoms lasted two to three weeks.  The Veteran reported that he was given a mask to wear and using it decreased the frequency of his symptoms, but he still had recurrences of the symptoms.  He stated that he continues to have these nonseasonal symptoms and is treated with Flonase in the summer and Flucanase in the winter (for mucosal moisturizing), as well as ibuprofen, all as needed.  A diagnosis of rhinitis was also noted.  July 2015 x-rays revealed bilateral inferior maxillary with inclusion cyst.  No nexus opinion was given.

The Veteran was afforded a VA examination in October 2016.  The VA examiner noted that the Veteran had been diagnosed with allergic rhinitis.  The July 2015 sinus x-ray report indicated that the maxillary sinuses were not clearly seen because of suboptimal positioning, but it appeared that there was density in the floors of both maxillary sinuses suggesting chronic mucoperiosteal thickening.  The other sinuses were normal.  The VA examiner stated that there is insufficient evidence in the Veteran's service treatment records to document a chronic sinus condition.  He stated that the records are silent for a sinus condition until 2000.  The Veteran reported that there were other records from his private PCP.  The VA examiner stated that unless additional records are available, it is less likely as not that the Veteran's current sinus condition is related to his service.  The Board finds this opinion to be inadequate, as the examiner did not comment on the Veteran's report of having sinusitis symptoms during service and instead relied solely on the absence of evidence in the Veteran's service medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the opinion is inadequate because it was based on an inaccurate factual premise, in that the VA examiner stated that the records are silent for a sinus condition until 2000, when the Veteran was diagnosed with a sinus condition in the 1998 VA examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

After a review of all the evidence of record, lay and medical, the Board finds that the only competent and adequate nexus opinion of record is the Veteran's lay report that his sinusitis symptoms initially manifested during service and have been continuous since service.  As explained above, the Veteran is competent to report the initial manifestation and chronicity of sinusitis symptoms such as runny nose, temporal headaches, loss of smell, and pain in the paranasal sinus area.  See Layno, 6 Vet. App. at 469.  In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's chronic sinusitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has nonetheless found that the weight of the competent and credible evidence supports a finding that the Veteran's current chronic sinusitis began during service and has continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Therefore, the Board is granting the service connection claim for chronic sinusitis based on evidence, including that pertinent to service, which establishes that the sinusitis symptoms began during active service.  The finding that the Veteran has had symptoms of sinusitis since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since separation from active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).

The Veteran's current sinusitis meets all three elements for service connection, as there was an in-service incurrence, there is a current diagnosis, and there is a nexus between the current diagnosis and in-service symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for sinusitis have been met. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102


Service Connection Claim for Bronchitis - Analysis

The Veteran also seeks service connection for bronchitis.  He contends that initially manifested respiratory symptoms while on active duty in Southwest Asia.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of chronic bronchitis.  See February 1998 VA examination report.

Next, the Board finds that the Veteran's reports that his respiratory symptoms began during active service are both competent and credible.  The Veteran is competent to report the initial manifestation of respiratory symptoms during service.  See Layno, 6 Vet. App. at 469-71 (holding that a lay person is competent to testify to a lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication).  The credibility of the Veteran's reports regarding the initial manifestation of the respiratory symptoms during service is bolstered by the fact that his reports have been consistent for more than 20 years, as detailed below.  

Turning to the evidence, the Veteran was afforded a VA examination in February 1998.  He reported having a lot of trouble with sinus problems for about six years.  The VA examiner diagnosed the Veteran with recurrent bronchitis and recurrent sinusitis.  

A January 2000 private treatment note indicated that the Veteran had been diagnosed with bronchitis.

In January 2003, the Veteran stated that he had "constant drainage, irregular breathing within [his] nasal cavity along with coughing up of mucus which [was] becoming very constant over time."  He stated that these symptoms became a problem after his unit was engulfed in "black smoke" for two days during a sudden shift in wind from Kuwait.  

In April 2011, the Veteran submitted a copy of a December 2000 letter he received from the Special Assistant for Gulf War Illnesses, Medical Readiness, and Military Deployments in the Office of the Under Secretary of Defense for Personnel and Readiness.  This letter notified the Veteran that he may have been exposed to very low levels of chemical agent for a brief period of time (less than three days) after the demolition of Iraqi weapons.  The letter indicated that, based on current medical evidence and ongoing research, there was no indication that any long-term health effects would be expected from a brief, low-level exposure to chemical agents that the Veteran may have been exposed to while deployed.  An attached fact sheet indicated that some of the weapons that were destroyed may have contained the chemical warfare agents, sarin and cyclosarin.  

The Veteran was afforded a VA "respiratory condition" examination in June 2015.  A diagnosis of chronic bronchitis was noted.  The Veteran reported that he began having bronchitis in 1992 or 1993 and was treated at the VA.  His bronchitis was "about the same all year round."  His respiratory condition required the use of daily inhaled medications.  A chest x-ray report indicated that this is most likely a normal chest.  There was an area of faint streaky density in the right midlung which probably represented scarring, but pneumonic infiltrate could not be excluded.  PFT testing was performed.  The VA examiner stated that the Veteran's service treatment records were silent for a chronic pulmonary condition, as was the April 1991 examination where the Veteran stated that he had no change in health during deployment.  The VA examiner also noted that the Veteran's medical treatment records were silent for bronchitis for over a year after discharge from active duty.  For these reasons, the VA examiner concluded that it is less likely as not that the Veteran's current bronchitis was related to his service.  The Board finds this opinion to be inadequate, as the examiner did not comment on the Veteran's report of having sinusitis symptoms during service and instead relied solely on the absence of evidence in the Veteran's service medical records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

After a review of all the evidence of record, lay and medical, the Board finds that the only competent and adequate nexus opinion of record is the Veteran's lay report that his respiratory (bronchitis) symptoms initially manifested during service and have been persistent, though intermittent, since service.  As explained above, the Veteran is competent to report the initial manifestation and persistence of symptoms such as difficulty breathing.  See Layno, 6 Vet. App. at 469.  In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's bronchitis is not a chronic disease listed under 38 C.F.R. § 3.309(a), the Board has nonetheless found that the weight of the competent and credible evidence supports a finding that the Veteran's current chronic bronchitis began during service and has continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Therefore, the Board is granting the service connection claim for chronic bronchitis based on evidence, including that pertinent to service, which establishes that the current respiratory symptoms began during active service.  The finding that the Veteran has had symptoms of bronchitis since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since separation from active service.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).

The Veteran's current chronic bronchitis meets all three elements for service connection, as there was an in-service incurrence, there is a current diagnosis, and there is a nexus between the current diagnosis and in-service symptoms.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for chronic bronchitis have been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102


Claims Withdrawn Per the Veteran's Request

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

The Veteran perfected appeals from a February 2009 rating decision that, in pertinent part, denied service connection for an acquired psychiatric disorder other than PTSD, a cholecystectomy, a peptic ulcer, and an esophageal spasm.  However, in a June 2017 statement, the Veteran indicated that only wished to continue his appeal as to the specified issues of entitlement to an increased rating for PTSD, and service connection for memory loss, bronchitis, sinusitis, and a skin condition.  Furthermore, the Veteran's attorney submitted a letter that same month that only addressed the issues the Veteran had specifically stated that he wanted to continue appealing.  The Board deems these two statements, read together, to clearly express the Veteran's intent to withdraw his appeal as to the issues of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a cholecystectomy, a peptic ulcer, and an esophageal spasm.  Therefore, there remain no allegations of error of fact or law for appellate consideration as to these claims.  The Board does not have jurisdiction to review the claims of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a cholecystectomy, a peptic ulcer, and an esophageal spasm, and they are therefore dismissed.  38 U.S.C. § 7105(d)(5).

ORDER

For the entire period on appeal, a disability rating of 70 percent, but no higher, for PTSD, is granted, subject the laws and regulations governing payment of monetary benefits.

Service connection for memory loss, as a disability separate and distinct from the manifestations of the already service-connected PTSD, is denied.

Service connection for a skin disability, to include tinea pedis, tinea versicolor, and tinea cruris, is granted.

Service connection for chronic sinusitis is granted.

Service connection for chronic bronchitis is granted.

The appeal seeking service connection for an acquired psychiatric disorder, separate from the service-connected PTSD, is dismissed.

The appeal seeking service connection for a cholecystectomy, claimed as secondary to service-connected IBS, is dismissed.

The appeal seeking service connection for a peptic ulcer, claimed as secondary to service-connected IBS, is dismissed.

The appeal seeking service connection for a peptic ulcer, claimed as secondary to service-connected IBS, is dismissed.


REMAND

In March 2013, the RO, in pertinent part, granted service connection for erectile dysfunction (claimed as lowered sex drive) and assigned a noncompensable rating, effective January 16, 2009.  In July 2013, the Veteran's representative submitted a notice of disagreement as to that decision.  To date, a Statement of the Case (SOC) has not been issued.  Therefore, the Board is required to remand this claim for issuance of a SOC.  Manlicon v. West, 12 Vet. App. 238 (1999). This matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.

Accordingly, the case is REMANDED for the following action:

Issue a SOC on the issue of entitlement to an effective date prior to January 16, 2009, for the award of service connection for erectile dysfunction.  The Veteran and his attorney should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal of this matter, it should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


